Per Curiam.  appeals: Waiver The appellant having failed to move the Circuit Court to dismiss the appeal for want of an affidavit for appeal, cannot be heard to raise the objection here. Wilson v. Dean, 10 Ark., 309; James v. Dyer, 31 Ark., 489.  Burden of proff. There was no proof that the defendant held the cotton as security for payment of a lien upon it, as counsel argues-Without denying the plaintiff’s title, he undertook to prove that he held the cotton by virtue of an agreement made with the plaintiff to the effect that he should sell it, and out of the proceeds pay the residue of an account which he claimed the plaintiff owed him. The court properly instructed the jury that-the burden was on the defendant to prove the defense thus alleged. Nothing else is complained of. Affirm.